Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 24, 2019

                                    No. 04-19-00262-CV

                                IN THE MATTER OF R.C.,

                     From the 436th District Court, Bexar County, Texas
                              Trial Court No. 2018JUV01596
                           Honorable Lisa Jarrett, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Irene Rios, Justice
              Liza A. Rodriguez, Justice

       Appellee’s motion for rehearing is DENIED.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2019.



                                                    ___________________________________
                                                    LUZ ESTRADA,
                                                    Chief Deputy Clerk